



AXA EQUITABLE HOLDINGS, INC.
AXA EQUITABLE LIFE INSURANCE COMPANY






February 27, 2019




Mr. Mark Pearson
AXA Equitable Holdings, Inc.
1290 Avenue of the Americas, 16th floor
New York, New York 10104


Dear Mr. Pearson:


This letter confirms our understanding regarding the amendment of
Section 7(c)(ii) of your employment agreement dated March 9, 2011 (the
“Agreement”). Please confirm your acceptance of the terms of this letter by
signing below.


The Agreement provides that you will be eligible to receive certain severance
benefits if you terminate within 180 days after the effective date of a “change
in control.” We have agreed that the definition of change in control for
purposes of the Agreement should be amended to follow the definition in the AXA
Equitable Supplemental Severance Plan for Executives. Accordingly, Section
7(c)(ii) of the Agreement will amended to read as follows:


“termination of employment by the Executive in the event of a Change in Control
(as hereinafter defined) of the Company upon 30 days’ written notice, provided
that the Executive must deliver such notice to the Company within 180 days after
the effective date of any such Change in Control. For purposes of this
Section 7(c)(ii), “Change in Control” shall have the same meaning as set forth
in the AXA Equitable Supplemental Severance Plan for Executives, as amended from
time to time.”


By signing below, you indicate your acceptance of, and agreement with, this
amendment.




Sincerely,


/s/ Jeff Hurd
Jeff Hurd
Chief Operating Officer
AXA Equitable Holdings, Inc.
AXA Equitable Life Insurance Company



ACCEPTED AND AGREED TO:
 
/s/ Mark Pearson
Mark Pearson














